Citation Nr: 1314096	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  12-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from November 1954 to August 1958 and active duty service in the Army from June 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part, denied the reopening of the previously denied claim for service connection for a low back disability.  

In March 2013 the Veteran testified at a local hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The RO denied the reopening of the claim for service connection for a low back disability in a September 2003 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received after the expiration of the appeal period from the September 2003 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the reopening of the claim for service connection for a low back disability.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the reopening of the Veteran's claim for service connection for a low back disability in a September 2003 rating decision.  He was notified of this decision that same month.  He filed a timely NOD.  In November 2005 a VA Compensation and Pension examination of the Veteran was conducted.  Subsequently, the RO issued a Statement of the Case (SOC) in February 2006, which denied service connection for a back disability on the merits.  The Veteran did not timely file a substantive appeal and the September 2003 rating decision became final.  

In September 2007 the RO again denied the reopening of the claim for service connection for a low back disability on the basis that new and material evidence had not been submitted.  The Veteran was notified of this decision that same month, and he again filed a timely NOD.  The RO did not issue the Veteran an SOC until April 2009.  He had 60 days, until June 2009, to perfect his appeal.  The Veteran did not submit a timely substantive appeal.  However in the period of time between the September 2007 rating decision and the April 2009 SOC, the Veteran did submit additional evidence, including a partial copy of an October 2007 medical treatment record from the University Physicians Group.  The April 2009 SOC does not indicate that this piece of evidence was considered.  Because this evidence was submitted prior to the April 2009 SOC it was submitted within the appeal period.  Moreover, because this new and material evidence was received prior to the expiration of the appeal period it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the September 2007 rating decision is not final.  Last final decision of record is the September 2003 rating decision and the Board.   

Because the RO ordered a VA examination in 2005, it implicitly determined that new and material evidence was presented to reopen the Veteran's claim for service connection for a low back disability at that time.  The current rating decision on appeal, dated September 2011, continued the denial of service connection on the basis that new and material evidence had not been submitted to reopen the claim.  However, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim since the last final rating decision of record dated September 2003.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the September 2003 rating decision included the Veteran's service treatment records, an October 1965 VA Compensation and Pension examination report, and copies of some VA outpatient treatment records.  The service treatment records reveal that the Veteran incurred a low back injury to the L4-5 region of the lumbar spine during a vehicle accident in 1964.  The 1965 VA examination did not reveal the presence of a current low back disability.  

The evidence placed in the record subsequent to the final September 2003 rating decision includes VA medical treatment records, a November 2005 VA examination report, and copies of some private medical records.  The VA treatment records and the VA examination report reveal diagnoses of degenerative disc disease of the lumbosacral spine.  The examination report indicates a negative nexus opinion with respect to the relationship of the current back disability and the low back injury during service.  However, the October 2007 private medical treatment record specifically notes the Veteran's back injury during service and his reported complaints of intermittent low back pain since that time.  Review of the rating decisions and SOCs of record does not reveal that this record has ever been considered by the RO.  This evidence has not is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, it is new and material and reopening of the claim for service connection for a low back disability is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a low back is reopened.


REMAND

The Veteran has submitted page one of an October 2007 medical treatment record from the University Physicians Group.  This record is incomplete, and an effort should be made to obtain a complete copy of this record.  In view of the nature of the veteran's claim, all records of treatment should be obtained and associated with the claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In a letter received in June 2006, the Veteran reported prior treatment for back pain in 1968 and 1970 at the VA Hospital in San Antonio, Texas.  These records are not in the file.  An attempt must be made to obtain these records.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Another Compensation and Pension examination of the Veteran is necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and tell him to submit a complete copy, including all pages, of the October 2007 medical treatment record from the University Physicians Group.  In the alternate, have the Veteran execute the proper authorizations and request a complete copy of all pages of this record.  

2.  Obtain complete copies of the Veteran's medical treatment records for all treatment at VA Hospital, San Antonio, Texas for the period of time from January 1968 to December 1970.  

3.  Document all efforts to obtain the above records, including any negative responses.  

4.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed low back disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner is informed that the Veteran is credible in his report of intermittent symptoms of low back pain dating from his injury in service until the present.  Based on the examination and review of the record, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability ) that any current low back disability is etiologically related to active service, to include his exposure to include the documented injury to the lumbar spine.  The rationale for the opinion expressed must also be provided.

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim. 

6.  Review the claims folder and ensure that all necessary development has been completed in full.  If the record indicates that any development is incomplete, or that additional development is required, appropriate corrective action is to be implemented.  

7.  Following the above, readjudicate the claim for entitlement to service connection for a low back disability.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the appellant and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


